                                                                                                                              Case 2:19-cv-01124-JAD-DJA Document 50 Filed 03/26/20 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Stacy H. Rubin, Esq.
                                                                                                                              Nevada Bar No. 9298
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    rubins@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant,
                                                                                                                              Credit Acceptance Corporation
                                                                                                                         8
                                                                                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                                                                         9
                                                                                                                                                          FOR THE DISTRICT OF NEVADA
                                                                                                                         10
                                                                                                                              ALONDA COOPER A/K/A ALONDA                 CASE NO. 2:19-cv-01124-JAD-DJA
                                                                                                                         11   FORTUNE,
                                                                                                                         12                         Plaintiff,           STIPULATION AND ORDER TO STAY
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                         CASE MANAGEMENT DEADLINES
                                                                                                                         13   v.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   EQUIFAX INFORMATION SERVICES,
                                                                                                                              LLC; TRANS UNION, LLC; EXPERIAN
                                                                                                                         15   INFORMATION SOLUTIONS, INC. and
                                                                                                                              CREDIT ACCEPTANCE
                                                                                                                         16   CORPORATION,
                                                                                                                         17                         Defendants.
                                                                                                                         18

                                                                                                                         19          WHEREAS, on October 23, 2019, the only defendant that currently remains in
                                                                                                                         20   this action, Credit Acceptance Corporation (“CAC”), filed a motion to compel
                                                                                                                         21   arbitration, or in the alternative, stay proceedings (the “Motion”) (ECF Nos. 23, 24),
                                                                                                                         22   and the Motion is fully briefed and currently pending.
                                                                                                                         23          WHEREAS, the current discovery cutoff in this action is June 2, 2020 (ECF
                                                                                                                         24   No. 45), and CAC and Plaintiff – in order to conserve resources and proceed
                                                                                                                         25   efficiently – have agreed to request a stay of the June 2, 2020 cutoff, and all
                                                                                                                         26   subsequent case management deadlines, until such time as the Court decides the
                                                                                                                         27   Motion.
                                                                                                                         28   ///


                                                                                                                              DMWEST #40026787 v1
                                                                                                                              Case 2:19-cv-01124-JAD-DJA Document 50 Filed 03/26/20 Page 2 of 2



                                                                                                                         1           WHEREAS, the parties further agree that, in the event the Court does not
                                                                                                                         2    grant the Motion, the parties will meet and confer and submit a revised proposed
                                                                                                                         3    case management schedule.
                                                                                                                         4           WHEREAS, “[f]ederal courts, including courts in this jurisdiction and circuit,
                                                                                                                         5    regularly stay discovery and other pre-trial obligations pending a decision on a
                                                                                                                         6    party’s motion to compel arbitration.” Hill v. Pcc Structurals, 2020 U.S. Dist. LEXIS
                                                                                                                         7    42742, *1 (D. Nev. Mar. 20, 2020).
                                                                                                                         8           NOW, THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE,
                                                                                                                         9    AS FOLLOWS:
                                                                                                                         10          1.      The current case management deadlines in this action are stayed until
                                                                                                                         11   the Court decides the Motion.
                                                                                                                         12          2.      The parties will meet and confer and submit a revised case management
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13   schedule in the event the Court does not grant the Motion.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14          Dated this 26th day of March, 2020.
                                                                                                                         15   BALLARD SPAHR LLP                             THE LAW OFFICES OF ROBERT M. TZALL
                                                                                                                         16
                                                                                                                              By: /s/ Joel E. Tasca                         By: /s/ Robert M. Tzall
                                                                                                                         17   Joel E. Tasca, Esq.                           Robert M. Tzall, Esq.
                                                                                                                              Nevada Bar No. 14124                          Nevada Bar No. 13412
                                                                                                                         18   Stacy H. Rubin, Esq.                          1481 W. Warm Springs Road
                                                                                                                              Nevada Bar No. 9298                           Suite 135
                                                                                                                         19   1980 Festival Plaza Drive, Suite 900          Henderson, Nevada 89014
                                                                                                                              Las Vegas, Nevada 89135
                                                                                                                         20
                                                                                                                              Attorneys for Defendant Credit                Attorneys for Plaintiff
                                                                                                                         21   Acceptance Corporation
                                                                                                                         22

                                                                                                                         23                                          ORDER
                                                                                                                         24                                          IT IS SO ORDERED:
                                                                                                                         25

                                                                                                                         26                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                                         27
                                                                                                                                                                                  March 27, 2020
                                                                                                                                                                     DATED:
                                                                                                                         28

                                                                                                                                                                        2
                                                                                                                              DMWEST #40026787 v1
